DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
3.	Applicant’s arguments, see Remarks, filed 5 July 2022, with respect to the rejections of claims 1-9 under 35 U.S.C. § 112(b), the rejections of claims 1-3 and 7-9 under 35 U.S.C. § 101, and claims 1-9 under 35 U.S.C. §§ 102 & 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of newly-applied prior art.  The new grounds of rejection are necessitated by Applicant’s amendments to the claims.  Accordingly, the present Office Action is made final.

Claim Objections
4.	Claims 1-3 and 7-9 are objected to because of the following informalities:  Claims 1-3 and 7-9 are listed by Applicant as “withdrawn” even though there has been no restriction requirement.  See 37 C.F.R. § 1.142(b), which states that non-elected inventions are withdrawn from consideration, along with MPEP § 714(C) and 37 C.F.R. § 1.121, which describe claim amendments.  For the purpose of examining the claims over the prior art, Examiner will assume Applicant intended to cancel the claims, since there has been no restriction requirement made.  Applicant will need to correct the claim status in Applicant’s next response.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

6.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US-2021/0064216) in view of Moulon (US-2021/0125397), and in further view of Dempsey (US-2020/0258285).
	Regarding claim 4:  Li discloses a method for conducting an appraisal and/or inspection of a building containing one or more interior rooms (fig 1B and [0021]-[0022] of Li – inspection of building, which can be used for appraisal), the method comprising: (a) connecting a remote-based application used by a remote user through a network to a mobile device application used by a user on site at the building containing one or more interior rooms (fig 1A(180), fig 3(300), [0016]-[0017], [0021], and [0062]-[0063] of Li), the mobile device application capable of accessing the camera-related functions of the mobile device as the mobile device is moved through the building containing one or more interior rooms (fig 1B and [0021]-[0023] of Li); (b) calculating one or more measurements of an interior room of the building (fig 1B, [0021], and [0078] of Li), the calculating comprising (1) identifying the corners of the interior room (fig 2A, fig 2E(280), [0022], and [0031] of Li); (2) generating 3D coordinates corresponding to the corners of the interior room ([0019] of Li – original capture in 3D spherical coordinates for all features, including corners); (3) converting the 3D coordinates to 2D coordinates (figs 2E-2H and [0030]-[0033] of Li – 3D coordinates converted to 2D coordinates for panoramic viewing); and (4) calculating the one or more measurements of the interior room using the 2D coordinates (fig 1B, [0021], and [0078] of Li); (c) displaying one or more of the measurements of the interior room as an overlay of an image of the interior room on a screen of the mobile device in real-time (fig 2L(255i,269), [0034], and [0037] of Li); (d) calculating one or more measurements of one or more of the additional interior rooms, if any (fig 1B(210A-210D) and [0021] of Li – repeated for each interior room in the building), the calculating comprising (1) identifying the corners of the interior room (fig 2A, fig 2E(280), [0022], and [0031] of Li); (2) generating 3D coordinates corresponding to the corners of the interior room ([0019] of Li – original capture in 3D spherical coordinates for all features, including corners); (3) converting the 3D coordinates to 2D coordinates (figs 2E-2H and [0030]-[0033] of Li – 3D coordinates converted to 2D coordinates for panoramic viewing); and (4) calculating the one or more measurements of the interior room using the 2D coordinates (fig 1B, [0021], and [0078] of Li); (e) displaying one or more of the measurements of one or more of the additional interior rooms, if any, as an overlay of an image of the interior room on a screen of the mobile device in real-time (fig 2L(255i,269), [0034], and [0037] of Li); and (g) transferring data from the mobile device application to the remote-based application, the data comprising photographs, videos, and/or measurements of the building, the interior rooms, or portions thereof ([0018]-[0020] and [0062] of Li).
	Li does not disclose the method comprising a remote user and a user on site at the building interacting with one another in real-time; (f) calculating a measurement of surface area of the first interior room, one or more of the additional interior rooms, and/or the building; and transferring data to enable the remote user to view, photograph, and measure the building in real-time on the effective date of the inspection and conduct a conversation with the user on site through the mobile device.
	Moulon discloses the method comprises a remote user (fig 3(390) and [0044] of Moulon) and a user on site at the building interacting with one another in real-time (fig 3(360, 395), [0020], [0029]-[0030], and [0044]-[0045] of Moulon – user on site at building records 360º images using a mobile device 360/395, and the images are transmitted interactively with the client computing devices 390 over the network 399); and transferring data to enable the remote user to view, photograph, and measure the building in real-time on the effective date of the inspection (figs 2A-2O, fig 3, [0025], and [0043]-[0045] of Moulon) and conduct a conversation with the user on site through the mobile device (fig 3(360,390,395), [0044], and [0067] of Moulon – mobile visual data acquisition devices 360 interacting with client computing devices 390 over the network 399, thus enabling a conversation).
	Li and Moulon are analogous art because they are from the same field of endeavor, namely 3D imaging and mapping of buildings using mobile imaging devices.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include a remote user and a user on site at the building interacting with one another in real-time; and transfer data to enable the remote user to view, photograph, and measure the building in real-time on the effective date of the inspection and conduct a conversation with the user on site through the mobile device, as taught by Moulon.  The motivation for doing so would have been to provide quicker and more interactive feedback to the imager, thus improving performance and efficiency.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Li according to the relied-upon teachings of Moulon.
	Li in view of Moulon does not disclose (f) calculating a measurement of surface area of the first interior room, one or more of the additional interior rooms, and/or the building.
	Dempsey discloses (f) calculating a measurement of surface area of the first interior room, one or more of the additional interior rooms, and/or the building ([0049]-[0050] of Dempsey).
	Li and Dempsey are analogous art because they are from the same field of endeavor, namely 3D imaging and mapping of buildings using mobile imaging devices.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to calculate a measurement of surface area of the first interior room, one or more of the additional interior rooms, and/or the building, as taught by Dempsey.  The motivation for doing so would have been to obtain more comprehensive information regarding the building being imaged, thus providing an improved overall system.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Li further according to the relied-upon teachings of Dempsey to obtain the invention as specified in claim 4.
	Regarding claim 5:  Li in view of Moulon, and in further view of Dempsey, discloses the method of claim 4 (as rejected above) further comprising: (h) the mobile device application connecting to a Global Positioning System (GPS) receiver; receiving a historical location of the building; and transferring that historical location of the building to the remote-based application ([0088] of Li – optionally uses GPS data, and can both send determined GPS data of the building and receive GPS data relating to street-level map data).

7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US-2021/0064216)  in view of Moulon (US-2021/0125397), and in further view of Dempsey (US-2020/0258285) and Toh (US-2020/0349350).
	Regarding claim 6:  Li in view of Moulon, and in further view of Dempsey, discloses the method of claim 4 (as rejected above).  Li in view of Moulon, and in further view of Dempsey, does not disclose (h) the remote-based application sending a pointer message including a pointer location to the mobile device application; and (i) the mobile device application displaying that pointer message as an overlay of an image of the interior room on a screen of the mobile device in real-time.
	Toh discloses (h) the remote-based application sending a pointer message including a pointer location to the mobile device application (fig 2, fig 7A, [0028], and [0033] of Toh – pointers, such as shown in fig 7A, are sent from the server to the mobile device); and (i) the mobile device application displaying that pointer message as an overlay of an image of the interior room on a screen of the mobile device in real-time (fig 7A, fig 8, [0067]-[0069] of Toh).
	Li and Toh are analogous art because they are from the same field of endeavor, namely 3D modeling, mapping, and viewing of real-world building environments.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the remote-based application send a pointer message including a pointer location to the mobile device application and have the mobile device application display that pointer message as an overlay of an image of the interior room on a screen of the mobile device in real-time, as taught by Toh.  The motivation for doing so would have been to provide the mobile device user with relevant on-site information and directions, thus facilitating the mobile device user’s effective and accurate use of the application.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Li further according to the relied-upon teachings of Toh to obtain the invention as specified in claim 6.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616